t c memo united_states tax_court wole odujinrin a k a oluwole olumide odujinrin petitioner v commissioner of internal revenue respondent docket no filed date wole odujinrin a k a oluwole olumide odujinrin pro_se cory h ellenson and kathryn a meyer for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency in tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure after concessions the issues for decision are whether petitioner is entitled to deduct for a claimed net_operating_loss nol of dollar_figure we hold that he is not whether petitioner is entitled to deduct business_expenses beyond those that respondent has allowed with certain exceptions we hold that he is not and whether petitioner is liable for the accuracy-related_penalty we hold that he is findings_of_fact the parties submitted a stipulation of facts at trial at the close of trial the court left the record open for days to allow petitioner an opportunity to submit additional documentary_evidence substantiating his claimed deductions on date the parties timely submitted a partial stipulation of settled issues and a supplemental stipulation of facts we incorporate the stipulations of facts and the related exhibits by this reference petitioner resided in california when he filed his petition unless otherwise indicated all statutory references are to the internal_revenue_code code as amended and in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar petitioner is a hematology oncologist in he operated a sole proprie- torship through a limited_liability_company named customized therapeutics petitioner conducted two lines of business an oncology medical practice and a business whose goal was to research and develop cancer therapies petitioner conducted his oncology medical practice as a locum tenens phy- sician as such he was not permanently assigned to any hospital but rather worked for short-term periods with hospitals that had a temporary need for an oncologist with his skills during petitioner had temporary affiliations with four hospitals all of which were distant from his home two of the hospitals were in yakima washington one was in eureka california and the other was in hastings nebraska petitioner spent one or more months in toto at each location and he traveled home intermittently each hospital reimbursed petitioner for travel and housing_expenses allocable to his services for it each hospital also paid or reimbursed petitioner for malpractice insurance covering his services to it petitioner offered no credible testimony concerning the extent to which the hospitals reimbursed him for other expenses such as meals or the extent to which he incurred expenses in excess of the amounts reimbursed to conduct his cancer research business petitioner maintained an office in altadena california this office employed one person rakesh penmetsa his activities included soliciting research grants contracting with the national insti- tutes of health nih for investigation of promising cancer therapies and other- wise managing the development of petitioner’s cancer research petitioner timely filed a federal_income_tax return for on this return he reported income and expenses from both lines of business--his oncology medi- cal practice and his cancer research business--on a single schedule c profit or loss from business this schedule c reported gross_receipts of dollar_figure and total expenses of dollar_figure these expenses consisted of wages of dollar_figure rent or lease expense of dollar_figure office expense of dollar_figure insurance expense other than health of dollar_figure meals and entertainment expense of dollar_figure travel ex- pense of dollar_figure interest_expense of dollar_figure and other expenses of dollar_figure petitioner also claimed an nol carryforward to of dollar_figure section of the patient protection and affordable_care_act aca pub_l_no stat pincite provided federal funding for a qualifying_therapeutic_discovery_project qtdp this provision allowed taxpayers to claim a tax_credit codified in sec_48d of the code or alternatively to apply for a cash grant awarded by the department of the treasury in lieu of a credit this credit or grant which was effective for was computed a sec_50 of a taxpayer’s qualified_investment for such taxable_year in a qualifying project see sec_48d aca sec e stat pincite an irs notice informed taxpayers of the procedures governing application_for the credit or grant see notice_2010_45 sec 2010_23_irb_734 in petitioner applied for and received a qtdp grant computed by re- ference to the cancer research expenses he had incurred during the instruc- tions accompanying this grant instructed him to amend his tax_return to re- duce by the dollar amount of the grant the cancer research expenses claimed as deductions on that return petitioner knew that he was required to amend his tax_return but he failed to do so following examination of petitioner’s return the irs sent him a notice_of_deficiency that denied for lack of substantiation all of the business_expenses claimed as deductions on his schedule c other than the dollar_figure deduction for interest the notice_of_deficiency also denied for lack of substantiation the claimed nol carryforward following trial the parties submitted a partial stipu- lation of settled issues in which respondent conceded petitioner’s entitlement to the following deductions dollar_figure of wages paid to his office employee dollar_figure of rent for his office in altadena and dollar_figure of other expenses comprising two royalty payments to nih petitioner’s other claimed deductions as well as the accuracy-related_penalty remain at issue opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determina- tions erroneous rule a 290_us_111 petitioner does not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact respon- dent bears the burden of production but petitioner bears the burden_of_proof with respect to the accuracy-related_penalty under sec_6662 see sec_7491 ii net_operating_loss a taxpayer may generally deduct as an nol for a taxable_year an amount equal to the sum of the nol carryovers and carrybacks to that year sec_172 a taxpayer claiming an nol deduction must file with his return a concise state- ment setting forth the amount of the nol deduction claimed and all ma- terial and pertinent facts relative thereto including a detailed schedule showing the computation of the nol deduction sec_1_172-1 income_tax regs petitioner bears the burden of establishing both the existence of nols for prior years and the nol amount that may properly be carried forward to the year in issue see rule a 115_tc_605 petitioner contended at trial that the nol was a carryover from and however he introduced no evidence whatever to substantiate the existence or amount of the alleged nol for either year nor did he file the required state- ment with his tax_return we accordingly sustain respondent’s disallowance of petitioner’s claimed dollar_figure nol deduction for lack of substantiation iii schedule c expenses sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a necessary expense is one that is appropriate and helpful to the taxpayer’s business ordinary expenses are those that are common or frequent in the type of business in which the taxpayer is engaged 308_us_488 welch v helvering u s pincite personal_living_and_family_expenses are generally not deductible sec_262 deductions are a matter of legislative grace and the taxpayer bears the bur- den of proving that claimed expenses are ordinary and necessary rule a the taxpayer also bears the burden of substantiating his claimed deductions by keeping and producing records sufficient to enable the commissioner to determine the correct_tax liability sec_6001 sec_1_6001-1 e income_tax regs 503_us_79 the failure to keep and present such records counts heavily against a taxpayer’s attempted proof rogers v commissioner tcmemo_2014_141 at sec_274 imposes more rigorous substantiation requirements for ex- penses pertaining to travel business meals or entertainment and listed_property during listed_property included passenger automobiles and cellular phones sec_280f deductions for these expenses are disallowed un- less the taxpayer substantiates by adequate_records or by sufficient evidence cor- roborating his own statement the amount of the expense the time and place of the travel meal or entertainment or use of the property the business_purpose of the expense and in the case of meals and entertainment the busi- ness relationship to the taxpayer of the persons entertained see sec_274 there is no doubt that petitioner during carried on a business and incurred expenses pertaining to it petitioner adduced in evidence among other things bank account statements canceled checks invoices receipts and credit sec_280f was amended by the creating small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite which removed cellular phones and similar telecommunications equipment from listed_property that amendment is effective only for tax years beginning after date id sec_2043 card statements to substantiate various claimed business_expenses on the basis of these documents petitioner’s trial testimony and respondent’s concessions we find that petitioner has substantiated some of his expenses we summarize our findings in the following paragraphs a wages petitioner claimed a deduction of dollar_figure for wages paid to his employee rakesh penmetsa respondent conceded a deduction for dollar_figure which is the amount shown on the form_w-2 wage and tax statement that petitioner issued to rakesh penmetsa for on the form sec_941 employer’s quarterly federal tax_return that petitioner filed with the irs for and on the forms de6 quarterly wage and withholding report that petitioner filed with the state of california employment division for petitioner introduced no evidence to account for the dollar_figure difference we find that he has failed to substantiate any wage expense beyond that which respondent has conceded b office rent sec_162 allows a deduction for rent paid for property used in a trade_or_business petitioner claimed a deduction of dollar_figure for rent paid for use of his office in altadena respondent has conceded that petitioner is entitled to deduct dollar_figure for office rent petitioner introduced in evidence a letter from his landlord the business technology center which states that in petitioner paid dollar_figure for rent dollar_figure for landlord services and dollar_figure for miscellaneous expenses totaling dollar_figure allowing for a dollar_figure rounding error this matches the rent deduction that respondent has conceded the only evidence that could possibly support an additional rent deduction is a canceled check for dollar_figure payable to the west hawaii community health center allegedly for clinic space petitioner demonstrated no business_purpose for this expense he has failed to substantiate any rent expense beyond the amount that respondent has conceded c office expenses respondent disallowed in toto petitioner’s dollar_figure of claimed expenses for office supplies and similar items the only evidence petitioner adduced by way of support consists of bank statements and canceled checks showing payments of dollar_figure to staples and dollar_figure to the u s postal service we will allow a deduction of dollar_figure for office expenses because petitioner demonstrated a business_purpose for these expenses d insurance expense a taxpayer may deduct insurance premiums if the insurance coverage is ordinary and necessary for the taxpayer’s trade_or_business sec_1_162-1 income_tax regs petitioner claimed a dollar_figure deduction for insurance other than health which respondent denied in full at trial petitioner asserted that this expense was attributable to medical malpractice insurance and office insurance the evidence established that the hospitals with which petitioner was affili- ated paid for or reimbursed him for malpractice insurance covering his services to them petitioner introduced no evidence that he had or was required to have malpractice insurance in addition to that which the hospitals provided petitioner introduced in evidence a certificate of liability insurance for his office in altadena the document does not indicate the premium cost and petitioner submitted no other credible_evidence of his premium cost for office insurance we find that he has failed to substantiate any deductible insurance expense e meal and entertainment_expenses petitioner claimed a deduction of dollar_figure for meals and entertainment these expenses are deductible only if the taxpayer provides the substantiation required by sec_274 it is unclear whether petitioner incurred the alleged expenses while working at hospitals away from home or while attending con- ferences organized by medical associations of which he was a member as to the former petitioner failed to show that his meal expenses were not reimbursed by or did not qualify for reimbursement by the hospitals as to the latter the record is devoid of any evidence showing the amount time place or business_purpose of the alleged expenses we accordingly find that sec_274 bars any deduction for meal and entertainment_expenses f travel_expenses petitioner claimed a deduction of dollar_figure attributable to airplane tickets hotel charges car rentals and taxi fares allegedly incurred while performing his duties as a locum tenens physician and while attending medical conferences these expenses are subject_to the strict substantiation requirements of sec_274 petitioner introduced into evidence hotel receipts and credit card state- ments showing charges for airplane tickets while petitioner clearly had to travel to discharge his duties as a locum tenens physician he admitted that the hospitals with which he was affiliated reim- bursed his travel_expenses he introduced no evidence to prove that he incurred travel_expenses in excess of the amounts reimbursed he likewise introduced no evidence to establish what expenses were incurred in connection with medical conferences as opposed to personal travel we thus sustain respondent’s complete disallowance of this deduction for lack of substantiation under sec_274 g other expenses in part v of his schedule c petitioner claimed a deduction of dollar_figure for other expenses as follows accounting tax preparation conferences truck auto insurance truck auto outside services payroll expense property_tax telephone cell and landline general business_expenses total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number respondent on audit disallowed all of these expense deductions after careful review of the record we conclude that a small portion of the claimed expenses plus an additional expense that petitioner did not claim on his return but respondent has conceded are allowable as deductions accounting and legal fees petitioner introduced into evidence canceled checks totaling dollar_figure payable to traxler associates for preparing customized therapeutics’ tax returns and to carl philips for representing it before the irs he also introduced two canceled checks totaling dollar_figure payable to gary torpy for legal services we find these documents coupled with petitioner’s testimony to be credible_evidence that he incurred accounting and legal fees of dollar_figure during we will allow a deduction in that amount conferences petitioner claimed a deduction of dollar_figure for expenses of attending con- ferences the only evidence in the record relevant to this issue is a canceled check for dollar_figure for the annual meeting in orlando of the american society for clinical oncology dated date this check appears to represent the regis- tration fee for a meeting related to petitioner’s oncology medical practice and cancer research which we believe was necessary for his business see sec_1 d income_tax regs we find that petitioner has failed to substantiate the remaining dollar_figure in claimed conference expenses vehicle and related insurance expenses petitioner claimed a deduction of dollar_figure for truck auto expenses and a deduction of dollar_figure for vehicle insurance passenger automobiles are included in the sec_280f definition of listed_property and automobile-related expenses are thus subject_to the heightened substantiation requirements under sec_247 sec_280f see also fernandez v commissioner t c memo petitioner introduced no evidence to substantiate his truck auto expenses while he introduced some canceled checks pertaining to automobile insurance he offered no evidence to establish what portion if any was allocable to business rather then personal_use of the vehicles because petitioner failed to satisfy the substantiation requirements of sec_274 we will disallow these deductions in their entirety outside services petitioner testified that he occasionally paid fees to outside professionals as part of his cancer research business he documented two payments to david smith a statistician totaling dollar_figure and a payment of dollar_figure to rojelio noche- buena a medical professional petitioner also introduced evidence of a dollar_figure payment to a company named isi for medical billing services the latter amount appears to have been an ordinary_and_necessary_expense of his medical oncology business we will therefore allow a deduction of dollar_figure for outside services petitioner has failed to substantiate the remaining dollar_figure of claimed expenses in this category payroll expenses and property_tax petitioner claimed a deduction of dollar_figure for payroll expenses and dollar_figure for property_tax he adduced no evidence to substantiate these claimed deductions we will accordingly disallow them telephone expense petitioner claimed a deduction of dollar_figure for telephone expenses for cellular phones were included in the sec_280f definition of listed_property sec_280f therefore expenses attributable to cellular phones are subject_to the heightened substantiation requirements of sec_274 which requires a taxpayer to substantiate the amount of each use or expenditure the time and place of the use or expenditure and its business_purpose sec_274 sec_1_274-5t temporary income_tax regs fed reg date the bank statements and canceled checks indicate that petitioner incurred charges from multiple telephone carriers it is impossible to determine from this documentation which expenses are attributable to a cell phone and which to a landline it is also impossible to determine which expenses related to petitioner’s business and which to his personal_use see vanicek v commissioner t c we are unable to allow any deduction for telephone expenses other business_expenses membership fees such as bar or medical association dues are deductible if they meet the requirements of sec_162 sec_1_162-15 sec_1_274-2 income_tax regs petitioner introduced canceled checks evidencing payments totaling dollar_figure to the american college of physicians the american association for cancer research and the association of nigerian physicians in the americas he also introduced a canceled check for dollar_figure for the renewal of his physician license with the maryland board_of physicians we believe these expenses were necessary and directly related to his trade_or_business and will therefore allow a deduction of dollar_figure for membership fees the evidence demonstrates that petitioner paid dollar_figure for preparation of an h1b visa application_for rakesh penmetsa an employee of customized thera- peutics this visa was necessary to enable mr penmetsa to work in the united_states for petitioner’s company the federal regulations governing employer applications for h1b visas describe the cost of preparing and filing such appli- cations as a business_expense of the employer see c f_r sec c iii c these costs are analogous to commissions or finder’s fees paid to an agent to locate and arrange for the hire of a qualified_employee see nelson v commissioner tcmemo_2010_96 99_tcm_1385 c ompensation for services rendered such as a bona_fide finder’s fee or commission is generally deductible as an ordinary and necessary business_expense under sec_162 both types of expenses are incurred by employers in the ordinary course of business and are necessary to secure certain categories of qualified workers to serve in the employer’s business sec_162 we will therefore allow a deduction for this expense finally the evidence established that customized therapeutics made two wire transfers to nih in the aggregate amount of dollar_figure petitioner testified that these were essentially royalty payments in exchange for customized therapeutics’ right to use nih intellectual_property in the course of developing potential cancer therapies although petitioner does not appear to have claimed a deduction for these payments on his return respondent has conceded his entitlement to this deduction we will accordingly allow a deduction for other business_expenses in an aggregate amount of dollar_figure h reduction for qtdp grant in light of the preceding discussion petitioner has demonstrated that he incurred dollar_figure of deductible business_expenses during in addition to interest of dollar_figure that the irs allowed during the audit however peti- tioner received in a qtdp grant of dollar_figure with respect to the tax_year which was computed by reference to the expenses he incurred in his cancer research business during his business_expense deductions must be reduced on this account section e of the aca allowed taxpayers to request a grant in lieu of a credit in an amount equal to of an eligible taxpayer’s qualified_investment with respect to a qtdp sec_48d notice_2010_45 supra a qualified_investment was defined as the aggregate amount of the costs paid_or_incurred in such taxable_year for expenses necessary for and directly related to the conduct of a qtdp sec_48d aca sec e stat pincite a qtdp was defined to include projects such as those in which customized therapeutics engaged that were aimed at developing a product process or technology to diagnose treat or prevent diseases or afflictions sec_48d aca sec e no deduction against the federal_income_tax was allowed for ex- penses reimbursed by the grant notice_2010_45 secs i r b pincite or taken into account in determining the credit sec_48d to ensure that no double benefit was received petitioner was required to amend his tax_return to reduce his claimed business_expense deductions to reflect the qtdp grant the grant letter petitioner received explicitly advised him of this obligation he neglected to discharge it of the business_expenses that we have allowed as deductions it appears that at least dollar_figure--dollar_figure in royalties paid to nih plus dollar_figure in wages paid to rakesh penmetsa who managed petitioner’s cancer research activity--represented qualified_investment for purposes of aca section and was thus reimbursed by the qtdp grant petitioner introduced no evidence to the contrary he is therefore required to reduce his expense deductions by dollar_figure the full dollar amount of that grant iv penalties sec_6662 and b imposes a accuracy-related_penalty upon the portion of any underpayment_of_tax that is attributable among other things to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code and disregard means any careless reckless or intentional disregard sec_6662 the commissioner bears the burden of production with respect to a sec_6662 penalty sec_7491 once the commissioner satisfies his burden it appears that the wages paid to rakesh penmetsa are not excluded by sec_48d or d and in any event petitioner has presented no evidence that the wages should be excluded the burden shifts to the taxpayer to prove that the penalty does not apply 116_tc_438 respondent met his burden of production here by showing that petitioner failed to maintain adequate_records to substantiate many of his claimed deductions the burden_of_proof thus shifts to petitioner the sec_6662 penalty does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to it sec_6664 the decision whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circum- stances sec_1_6664-4 income_tax regs a taxpayer may be able to demonstrate reasonable_cause and good_faith by showing reliance on professional advice see ibid petitioner had little documentation to substantiate many of his claimed deductions and he offered inadequate evidence to show that he tried to assess his tax_liability correctly he testified that he used a tax_return_preparer but that person did not testify at trial petitioner’s testimony does not establish a defense of reliance on professional advice this defense is available only where the taxpayer relies on the advice of a competent tax professional sec_1_6664-4 income_tax regs petitioner did not establish that his preparer was a competent tax professional that he made full disclosure to that person of all relevant facts or that he received tax_advice from that person upon which he reasonably relied we find that petitioner was negligent in preparing his return and that no portion of his underpayment met the reasonable_cause exception we will accordingly sustain the imposition of the accuracy-related_penalty to reflect the foregoing decision will be entered under rule
